Citation Nr: 1638014	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for vertigo (claimed as disorientation).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's claims file is now in the jurisdiction of the Seattle RO.

In June 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDING OF FACT

The Veteran's current vertigo was not manifested in service and is not shown to be related to service.


CONCLUSION OF LAW

Service connection for vertigo is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements have been met with regard to the claim for service connection for vertigo.  A July 2010 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Veteran was provided several VA examinations in connection with his claim for service connection.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2016, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

During his June 2016 Board hearing, the Veteran testified that he had vertigo, memory problems, and disorientation that began in approximately 2008, which he attributed to an in-service motor vehicle accident or to treatment with steroids for colitis or surgery, both in 2008, which "activated" symptoms from the motor vehicle accident.

The Veteran's service treatment records confirm he was involved in a motor vehicle accident in May 1967; however, there are no notations of complaints of vertigo, memory problems, or disorientation at the time.  A December 1967 Report of Medical Examination found the Veteran neurologically normal, and on the Report of Medical History, the Veteran specifically denied dizziness or fainting spells, history of head injury, and loss of memory or amnesia.

On July 2010 VA examination, the Veteran reported vertigo.  A coordination examination was "markedly abnormal," as the Veteran was unable to stand with his eyes closed.  There was also evidence of instability with tandem gait and mild cognitive impairment with comprehension and memory.

On November 2010 VA examination, the Veteran reported he was diagnosed with vertigo in July 2010, but that it had existed since September 2009, when he was given steroids for "septic bowel poisoning."  He reported the vertigo was intermittent and exacerbated by walking.

On January 2015 VA examination, the examiner noted the Veteran had a diagnosis of peripheral vertigo since 2010, but existing since approximately September 2009.  The examiner noted the Veteran's first symptoms of imbalance and disequilibrium in September 2009 began long after his in-service motor vehicle accident, and found there was "absolutely no connection" between his present vertiginous feelings and the in-service accident.  The examiner stated that the Veteran's complaints of imbalance were subjective in nature and seemingly inconsistent with his ability to ride a motorcycle, opining it was less likely than not that subjective vertiginous complaints were secondary to his in-service accident.  The examiner also declined to diagnose a traumatic brain injury (TBI), noting that the Veteran's records were silent for TBI, head injury, concussion, or loss of consciousness during service, and that his post-service education and employment record did not support a claim for a TBI from the in-service accident.

The Board finds that the evidence of record does not support a finding of service connection for vertigo.

The Board finds the January 2015 VA examiner's opinions to be the most probative evidence of record regarding the relationship between the Veteran's current symptoms of vertigo, memory problems, disorientation and service.  The examiner expressed familiarity with the record and provided clear explanations of rationales.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's symptoms were related to service.  The opinions are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationales given.

The Board has also considered the statements from the Veteran attributing his symptoms to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current vertigo.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board concludes that the preponderance of the evidence is against the claim for service connection for vertigo.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for vertigo is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


